Citation Nr: 1633951	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  13-11 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than April 20, 2010, for the grant of service connection for Parkinson's disease with left lower extremity impairment.

2.  Entitlement to an effective date earlier than April 20, 2010, for the grant of service connection for right lower extremity impairment associated with Parkinson's disease.

3.  Entitlement to an effective date earlier than April 20, 2010, for the grant of service connection for left upper extremity impairment associated with Parkinson's disease.

4.  Entitlement to an effective date earlier than April 20, 2010, for the grant of service connection for right upper extremity impairment associated with Parkinson's disease.

5.  Entitlement to an effective date earlier than April 20, 2010, for the grant of service connection for impairment of the seventh cranial nerve, to include drooling, associated with Parkinson's disease.
6.  Entitlement to an effective date earlier than April 20, 2010, for the grant of entitlement to a total disability evaluation based on individual unemployability (TDIU).

7.  Entitlement to an initial rating in excess of 40 percent for Parkinson's disease with left lower extremity impairment.

8.  Entitlement to an initial rating in excess of 40 percent for right lower extremity impairment associated with Parkinson's disease.

9.  Entitlement to an initial rating in excess of 30 percent for left upper extremity impairment associated with Parkinson's disease.

10.  Entitlement to an initial rating in excess of 20 percent for right upper extremity impairment associated with Parkinson's disease.

11.  Entitlement to an initial rating in excess of 10 percent for impairment of the seventh cranial nerve, to include drooling, associated with Parkinson's disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from June 1965 to June 1967, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects that after the November 2012 and March 2013 statements of the case were issued, additional VA treatment records were uploaded into the claims file without a waiver of initial review of this evidence by the AOJ.  However, as this evidence is not relevant to the earlier effective date claims being decided, the Board may proceed to adjudicate the claims with no prejudice to the Veteran.  Furthermore, as the Board is remanding the initial increased rating claims that this evidence pertains to, the AOJ will have an opportunity to review this newly submitted evidence before readjudicating the claims.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from May 2012 to July 2015, and from June 2013 to November 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The initial increased rating issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran was not denied compensation for Parkinson's disease with left lower extremity impairment, right lower extremity impairment, left upper extremity impairment, right upper extremity impairment, or impairment of the seventh cranial nerve, to include drooling, in a decision issued between September 25, 1985, and May 3, 1989, and a prior decision cannot be construed as having denied compensation for the same diseases or diseases that reasonably may be construed as Parkinson's disease, left lower extremity impairment, right lower extremity impairment, left upper extremity impairment, right upper extremity impairment, or impairment of the seventh cranial nerve, to include drooling.

2.  VA received the Veteran's original claim for service connection for Parkinson's disease on April 20, 2010, more than one year after his discharge from service.

3.  There is no evidence of any earlier formal or informal claim for Parkinson's disease with left lower extremity impairment, right lower extremity impairment, left upper extremity impairment, right upper extremity impairment, or impairment of the seventh cranial nerve, to include drooling, prior to April 20, 2010.

4.  Prior to April 20, 2010, service connection was not in effect for any disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 20, 2010, for the award of service connection for Parkinson's disease with left lower extremity impairment, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157 (in effect prior to March 24, 2015); 38 C.F.R. §§ 3.400, 3.816 (2015).

2.  The criteria for an effective date earlier than April 20, 2010, for the award of service connection for right lower extremity impairment associated with Parkinson's disease, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157 (in effect prior to March 24, 2015); 38 C.F.R. §§ 3.400, 3.816 (2015).

3.  The criteria for an effective date earlier than April 20, 2010, for the award of service connection for left upper extremity impairment associated with Parkinson's disease, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157 (in effect prior to March 24, 2015); 38 C.F.R. §§ 3.400, 3.816 (2015).

4.  The criteria for an effective date earlier than April 20, 2010, for the award of service connection for right upper extremity impairment associated with Parkinson's disease, have not been met.  38 U.S.C.A. § 5110 (West 2014); 
38 C.F.R. §§ 3.155, 3.157 (in effect prior to March 24, 2015); 38 C.F.R. §§ 3.400, 3.816 (2015).

5.  The criteria for an effective date earlier than April 20, 2010, for the award of service connection for impairment of the seventh cranial nerve, to include drooling, associated with Parkinson's disease, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157 (in effect prior to March 24, 2015); 
38 C.F.R. §§ 3.400, 3.816 (2015).

6.  The criteria for an effective date earlier than April 20, 2010, for the award of TDIU, have not been met. 38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

These claims arise from the Veteran's disagreement with the effective dates assigned following the grants of service connection.  Because service connection has already been granted, the claims have been substantiated and no additional notice is required.  Rather, any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Further, the Board finds that all necessary development of these downstream earlier effective date claims has been accomplished and, therefore, appellate review of these claims may proceed without prejudicing the Veteran. 

II.  Earlier Effective Date

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service. Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

For a claim for increased rating, if the increase is factually ascertainable within one year prior to the receipt of the claim, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660  (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claims in this case were filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

A report of VA examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b)(1) (in effect prior to March 24, 2015).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  See Norris v. West, 12 Vet. App. 413, 417 (1999) (VA regulations provide that an informal claim for an increased disability rating "'will' be initiated by a report of examination or hospitalization for previously established service-connected disabilities").

      Parkinson's Disease and Associated Impairments

The Veteran seeks an effective date earlier than April 20, 2010, for the grant of service connection for Parkinson's disease with left lower extremity impairment, right lower extremity impairment, left upper extremity impairment, right upper extremity impairment, and impairment of the seventh cranial nerve, to include drooling.  

The Veteran's claim for service connection for Parkinson's disease was granted pursuant to a liberalizing law.  Effective August 31, 2010, VA added Parkinson's disease to the list of presumptive diseases associated with herbicide exposure.  75 Fed. Reg. 53,216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e) (2015). 

Effective dates for disability compensation awarded to Nehmer class members is set forth at 38 C.F.R. § 3.816 (2015).  Under that regulation, a Nehmer class member is a Vietnam veteran who has a covered herbicide disease.  As noted above, covered herbicide diseases include Parkinson's disease.  See 38 C.F.R. § 3.816(b) (2015); Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).  

Under 38 C.F.R. § 3.816(c), the effective date of an award will be as follows: 

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

Following a review of the record, the Board finds that an effective date prior to April 20, 2010, for the grant of service connection for Parkinson's disease with left lower extremity impairment, right lower extremity impairment, left upper extremity impairment, right upper extremity impairment, and impairment of the seventh cranial nerve, to include drooling, is not warranted.  

In this case, VA did not deny a claim for service connection for Parkinson's disease between September 25, 1985, and May 3, 1989, and a prior decision cannot be construed as having denied compensation for the same diseases or diseases that reasonably may be construed as Parkinson's disease, left lower extremity impairment, right lower extremity impairment, left upper extremity impairment, right upper extremity impairment, or impairment of the seventh cranial nerve, to include drooling.  38 C.F.R. § 3.816(c)(1).  The Veteran does not contend otherwise.

The Veteran filed a claim for entitlement to service connection for Parkinson's disease on April 20, 2010.  In a November 2010 rating decision, the RO granted presumptive service connection for Parkinson's disease with left lower extremity impairment, right lower extremity impairment, left upper extremity impairment, right upper extremity impairment, and impairment of the seventh cranial nerve, to include drooling, based on presumed exposure to herbicides, effective April 20, 2010, the date of the Veteran's claim for service connection for Parkinson's disease.

Here, the proper effective date would be the later of date of receipt of the claim or the date the disability arose.  38 C.F.R. §§ 3.816(c)(2).  The evidence does not show that the Veteran's claim was received within one year from the date of his separation from service.  38 C.F.R. § 3.816(c)(3).  As noted above, the Veteran's formal claim for service connection for Parkinson's disease, and medical records showing a diagnosis of, and treatment for, Parkinson's disease, were not received until April 20, 2010, more 40 years after his discharge in 1967.  As such, the Veteran would not be entitled to an earlier effective date for the grant of service connection for his Parkinson's disease with left lower extremity impairment, right lower extremity impairment, left upper extremity impairment, right upper extremity impairment, or impairment of the seventh cranial nerve, to include drooling, as a Nehmer class member.  Id.  As such, the proper effective date would be April 20, 2010, the date of receipt of the claim.  

The Veteran acknowledges that he did not file a claim for service connection for Parkinson's disease prior to April 20, 2010.  See October 2011 Notice of Disagreement.  Instead, he states that he should be awarded an effective date back to 2002, the date his Parkinson's disease was first diagnosed by his private physician.  The Board has considered the Veteran's arguments; however, as the record contains no indication that the Veteran filed either a formal or informal claim for compensation for Parkinson's disease, left lower extremity impairment, right lower extremity impairment, left upper extremity impairment, right upper extremity impairment, or impairment of the seventh cranial nerve, to include drooling, prior to April 20, 2010, even taking into account the Nehmer holding, the Board finds that the Veteran's claims for an earlier effective date must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of effective dates earlier than April 20, 2010, for the awards of service connection for Parkinson's disease with left lower extremity impairment, right lower extremity impairment, left upper extremity impairment, right upper extremity impairment, and impairment of the seventh cranial nerve, to include drooling, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

	TDIU

The Veteran contends that an effective date earlier than April 20, 2010, is warranted for the grant of a TDIU. The Veteran contends that the TDIU should be effective from 2002, when the Veteran was last employed.

A claim of TDIU is considered a claim for an increased rating, and as such, the law governing the effective date for a claim for increased compensation applies.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 Vet. App. 447   (2009). 

For a claim for increased rating, if the increase is factually ascertainable within one year prior to the receipt of the claim, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

In April 20, 2010, the Veteran submitted a claim for service connection for Parkinson's disease.  In conjunction with his claim, the Veteran submitted a medical statement dated in February 2002, in which Dr. T. F. indicated that the Veteran qualified for permanent full-time disability due to his severe Parkinson's disease.  The evidence shows that the Veteran was granted Social Security Administration (SSA) disability benefits, effective February 28, 2002.

In a rating decision in November 2010, the RO granted entitlement to service connection for Parkinson's disease with left lower extremity impairment, right lower extremity impairment, left upper extremity impairment, right upper extremity impairment, and impairment of the seventh cranial nerve, including drooling, and assigned effective dates of April 20, 2010, the date the claim for service connection for Parkinson's disease was received.  As a result of these awards of service connection, the Veteran's combined evaluation for compensation from his service-connected disabilities was 90 percent.  As such, he first met the schedular criteria for TDIU as of April 20, 2010.  38 C.F.R. § 4.16(a).  The November 2010 rating decision also granted TDIU, effective April 20, 2010.

TDIU on a scheduler basis cannot be awarded prior to April 20, 2010, as the Veteran was not service-connected for any disabilities prior to that date.  Even if it was factually ascertainable that the Veteran's Parkinson's disease with left lower extremity impairment, right lower extremity impairment, left upper extremity impairment, right upper extremity impairment, and impairment of the seventh cranial nerve, including drooling, rendered the Veteran unable to engage in gainful employment prior to April 20, 2010, the fact is that prior to April 20, 2010, he was not service-connected for any disability.  Therefore, the functional impairment from these disabilities could not be considered prior to April 20, 2010, since a grant of TDIU can only be based on consideration of service-connected disabilities without regard to nonservice-connected disabilities.  There is no legal basis for assignment of an effective date for TDIU prior to April 20, 2010, under the facts of this case.


ORDER

Entitlement to an effective date earlier than April 20, 2010, for the grant of service connection for Parkinson's disease with left lower extremity impairment, is denied.

Entitlement to an effective date earlier than April 20, 2010, for the grant of service connection for right lower extremity impairment associated with Parkinson's disease, is denied.

Entitlement to an effective date earlier than April 20, 2010, for the grant of service connection for left upper extremity impairment associated with Parkinson's disease, is denied.

Entitlement to an effective date earlier than April 20, 2010, for the grant of service connection for right upper extremity impairment associated with Parkinson's disease, is denied.

Entitlement to an effective date earlier than April 20, 2010, for the grant of service connection for impairment of the seventh cranial nerve, to include drooling, associated with Parkinson's disease, is denied.

Entitlement to an effective date earlier than April 20, 2010, for the grant of entitlement to TDIU, is denied.


REMAND

The Board observes that the Veteran was last afforded a VA examination for his service-connected Parkinson's disease and associated impairments in October 2011, and evidence added to the file after this date indicates that his symptomatology may have worsened.  In particular, in a December 2012 evaluation for the Veteran's claim for aid and attendance, the Veteran reported that he needed assistance with eating, personal hygiene, medication management, and leaving the home.  He described use of a wheelchair for his left-sided neuropathy.  The Veteran also described poor balance and mild memory loss.  In a July 2012 VA treatment record, the Veteran's physician noted that the Veteran continued to have dyskinetic movements rather frequently and issues with balance because of these movements.  The Veteran also reported worsening memory issues for the past three to six months.

The evidence also indicates that the Veteran was admitted to the Bedford VA Medical Center for long-term care, due to the fact that his overall conditions had been in decline.  In a VA treatment record dated in June 2013, it was noted that the Veteran had unsteady jerking motions with walking and experienced frequent falls.  The physician noted memory problems and neurological problems due to the Parkinson's disease.  The assessment was Parkinson's disease with functional decline.  The physician noted that the Veteran needed assistance with activities of daily living and would benefit from adaptive equipment due to his increased risk of falls.  In an October 2014 VA treatment record, the Veteran's physician noted advanced Parkinson's disease with steady functional and cognitive decline.  

In light of new evidence indicating that these disabilities may have worsened, a VA examination is necessary to clarify the current severity of the Veteran's Parkinson's disease and other associated impairments.

Additionally, in a VA treatment record dated in June 2013, the Veteran reported that he was receiving non-VA neurology treatment from Dr. D. A. at the Lahey Clinic.  As these treatment records may be relevant to the claims for initial increased ratings, under the duty to assist, the AOJ should attempt to associate the identified records with the Veteran's claims file.  While on remand, updated VA treatment records should also be obtained.

Manlincon Issue

In the November 2010 rating decision, in pertinent part, the RO granted entitlement to service connection for right lower extremity impairment associated with Parkinson's disease and assigned a 40 percent evaluation, effective April 20, 2010.  In October 2011, the Veteran filed a submission that the RO interpreted as a Notice of Disagreement with respect to the effective dates and initial ratings assigned for all issues granted in the November 2010 rating decision.  However, the March 2013 Statement of the Case omitted the issue of entitlement to an increased rating in excess of 40 percent for right lower extremity impairment associated with Parkinson's disease.  Therefore, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers, to specifically include any treatment records from Dr. D. A. at the Lahey clinic pertaining to the Veteran's treatment for Parkinson's disease and associated disabilities.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Then, schedule the Veteran for a VA examination to
   determine the nature and severity of his service-
   connected Parkinson's disease with associated left 
   lower extremity impairment, right lower extremity 
   impairment, left upper extremity impairment, right 
   upper extremity impairment, and impairment of the 
   seventh cranial nerve, to include drooling.  The entire 
   claims file, including a copy of this remand, should be 
   made available to and be reviewed by the examiner.  
   
      The examiner should obtain a detailed clinical history 
from the Veteran.  Any necessary tests and studies should be performed, and the examination report should comply with all appropriate protocols for rating Parkinson's disease.  The examination should include an evaluation of all affected peripheral and cranial nerves.

Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected Parkinson's disease.  

The examination report must include complete rationales for all opinions and conclusions reached.

3.   A Statement of the Case should be issued for the claim
   of entitlement to an initial rating in excess of 40 
   percent for right lower extremity impairment 
   associated with Parkinson's disease.  The Veteran is 
   advised that the Board will only exercise appellate 
   jurisdiction over his claim if he perfects a timely 
   appeal.

4.   After the above development has been completed,
   adjudicate the claims.  If any benefit sought remains 
   denied, provide the Veteran and his representative 
   with a supplemental statement of the case, and return 
   the matter to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


